NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 05a0156n.06
                              Filed: February 25, 2005

                                               Case No. 04-1069

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

 BRUCE GERSHENSON, as trustee of the                           )
 William Gershenson Trust; WILLIAM                             )
 WILLIAM GERSHENSON TRUST;                                     )
 BERNICE GERSHENSON, Co-trustee of the                         )        ON APPEAL FROM THE
 Aaron H. Gershenson Trust; IRA J. JAFFE,                      )        UNITED STATES DISTRICT
 Co-trustee of the Aaron H. Gershenson                         )        COURT FOR THE EASTERN
 Trust; AARON H. AARON H.                                      )        DISTRICT OF MICHIGAN
 GERSHENSON TRUST,                                             )
                                                               )
             Plaintiffs-Appellants,                            )
                                                               )
                    v.                                         )
                                                               )
 UNITED CAPITAL CORPORATION,

             Defendant-Appellee.

 _______________________________________

BEFORE: BATCHELDER and DAUGHTREY, Circuit Judges; O’KELLEY,* District Judge.

         ALICE M. BATCHELDER, Circuit Judge. Plaintiffs-Appellants Bruce Gershenson and

other trustees of the William Gershenson Trust (collectively, “the Gershensons”) appeal the district

court’s grant of summary judgment to Defendant-Appellee United Capital Corporation in this

diversity action raising issues under Michigan state law. Specifically, the Gershensons argue that

the district court erred in the following ways: 1) by ruling that the Gershensons did not provide



         *
         The Honorable William C. O’Kelley, United States District Judge for the Northern District of Georgia, sitting
by designation.

                                                          1
legally operative notice of their intention to exercise an option to extend the primary lease at issue

in this case; 2) by declining to equitably renew the Gershensons’ option to extend the primary lease;

and 3) by denying the Gershensons’ claim of unjust enrichment.

       After carefully reviewing the record, the applicable law, the parties’ briefs, and counsels’

arguments, we are convinced that the district court did not err in its conclusions. As the district

court’s opinion carefully and correctly sets out the law governing the issues raised, and clearly

articulates the reasons underlying its decision, issuance of a full written opinion by this court would

serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we

AFFIRM.




                                                  2